DETAILED ACTION

In the reply filed 1/5/2020, claims 1-3, 8-11, 14-17, 19-23 are pending.  Applicant’s petition for revival (submitted on 1/13/2020), was granted.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites: “wherein the first rod end is pivotally attached to the board-body by a mount extending downward from the board-body.” Support for this limitation is not found in the original disclosure.  A review of the original disclosure reveals that no “mount” is originally disclosed. What element corresponds to the mount? Element 147 is the locking means and element 143 is a joint. None of these elements would reasonably be considered a mount, and the drawings are without sufficient detail to reasonably suggest what the claimed mount could be. For these reasons, the claim is understood to contain new matter, and fails to comply with the written description requirement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 8-11, 14, 17, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 3, there is insufficient antecedent basis for “the rod”. A “rod length” was introduced in claim 1, however “a rod” was not previously introduced in either of claim 1 or 2 (from which claim 3 depends).

Claim 8 is indefinite, as it depends from cancelled claim 7.  Claims 9-11 are similarly indefinite due to their (at least indirect) dependencies from claim 8. 

In claim 10, there is insufficient antecedent basis for “the folded position”. 

Claim 14 recites: “The carriage-apparatus of claim 1, wherein the attachment-clamp includes an adjustable-knob configured to adjust clamp.” There is improper antecedent basis for “attachment-clamp” and “clamp”. Does the clamp(s?) of claim 14 refer to the shopping cart attachment clamp of claim 1?  Claim 17 is indefinite for the same reasons. 

In claim 17 (see the fifth line of page 6), there is insufficient antecedent basis for “the rod”.  A “rod length” was previously introduced in the claim, however “a rod” was not.

Claim 19 recites: “providing the carriage-apparatus for attachment to the shopping-cart”. There is insufficient antecedent basis for “the shopping cart”, since, in Applicant’s amendment, “a shopping cart” had been deleted from the claim. As such, it is unclear if Applicant intends to claim a shopping cart or not.  

In claims 8 and 17, the claim limitation “locking-means” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. A locking-means is only generically described in the disclosure, and no structure has been described to suggest how the locking-
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 14-16, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Mee-Go” (Mee-Go Sit N Ride 4 Wheeled Universal Buggy Ride On Board with Seat & Steering Wheel to fit All Pushchairs, Prams and Strollers - Endorsed by The Autistic Society; https://www.amazon.co.uk/Wheeled-Universal-Steering-Pushchairs-Strollers/dp/B01HZO3J4M ).  A photo, description, and customer questions and reviews from an Amazon listing of the relied upon product are attached with this Office action. Please note that the second page of the attached reference reveals the date on which the listing for this product was first available: July 5, 2016.  

Regarding claim 1, Mee-Go teaches: a carriage-apparatus comprising: 
a board-body (A) including an elongated profile (in a side view) having a top-surface, a bottom-surface, a forward board-end (at the front of the board) and a rearward board-end opposite the forward board end; 

a second wheel-unit (including rear wheels C) fixedly attached to the bottom-surface of the board-body about the rearward board-end;
a rod length between a first rod-end (D), and a second rod-end (E), wherein the first rod-end is attached to one of the forward board-end and the rearward board-end; and
a shopping-cart attachment-clamp (F) attached to the second rod-end (those having ordinary skill in the art would readily understand that the carriage-apparatus disclosed by Mee-Go would be capable of attaching to a shopping cart; it is noted that some claims, as amended on 1/5/2020, no longer require a shopping cart).  
See the Examiner-annotated screenshot from Mee-Go, below.

    PNG
    media_image1.png
    807
    1305
    media_image1.png
    Greyscale

claim 2, Mee-Go further teaches: wherein the rod-length is adjustable. See the second bullet in the Mee-Go description, identified as “G” in the annotated screenshot above. 

Regarding claim 3, Mee-Go further teaches:  wherein the rod is a telescopic rod. See description “G”, and the photo of Mee-Go, in the annotated screenshot above.

Regarding claim 8, Mee-Go further teaches:  wherein the first rod-end includes a locking-means (H) See the Examiner-annotated screenshot from Mee-Go, above. 

Regarding claim 9, Mee-Go further teaches:  the elongated-profile includes a horizontal-axis relative to the floor-surface. See the photo of Mee-Go. 

Regarding claim 14, Mee-Go further teaches: wherein the attachment-clamp includes an adjustable-knob configured to adjust clamp. See the photo of Mee-Go. 

Regarding claim 15, Mee-Go further teaches: wherein the first wheel-unit comprises two-wheels. See the photo of Mee-Go. 

Regarding claim 16, Mee-Go further teaches: wherein the second wheel-unit comprises two-wheels. See the photo of Mee-Go. 

Regarding claim 21, Mee-Go further teaches: wherein the first rod-end is attached (at least indirectly) to the rearward board-end. See the photo of Mee-Go. It is noted that Mee-Go 

Regarding claim 22, Mee-Go further teaches: wherein the first rod-end is attached to the forward board-end. See the photo of Mee-Go.

Regarding claim 23, Mee-Go further teaches: wherein the first rod end is pivotally attached to the board-body by a mount extending downward from the board-body. See the photo of Mee-Go.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-11, 14-16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,302,558) in view of Mckay (US 9,776,069).

claim 1, Lee teaches: a carriage-apparatus comprising: 
a board-body (10) including an elongated profile (in a side view) having a top-surface, a bottom-surface, a forward board-end (at the front of the board) and a rearward board-end opposite the forward board end; 
a second wheel-unit (including wheels 101) fixedly attached to the bottom-surface of the board-body about the rearward board-end;
a rod length between a first rod-end (the end of rod 22 having element 221), and a second rod-end (the end proximate element 241), wherein the first rod-end is attached to one of the forward board-end and the rearward board-end; and
a shopping-cart attachment-clamp (24, 21) attached to the second rod-end (those having ordinary skill in the art would readily understand that the carriage-apparatus disclosed by Lee would be capable of attaching to conventional consumer shopping carts in the same way it attaches to a stroller; it is noted that the claims, as amended on 1/5/2020, no longer require a shopping cart).  
Relevant elements are best shown in Figs. 1 and 4.
Lee discloses only one wheel unit (designated the “second wheel-unit”, above), and as such, fails to disclose the first wheel-unit as claimed. Mckay teaches a carriage-apparatus having a body with an elongated profile, 
a first wheel-unit fixedly attached to the bottom-surface of the board-body about a forward board-end (at the front of the board) 
a second wheel-unit fixedly attached to the bottom surface about the rearward board-end (at the rear of the board).
See Figs. 1, 3, and 12.

Additionally, though Lee teaches an elongated profile, it should be noted that Mckay also teaches an elongated profile (McKay’s profile is elongated when viewed from both the top and side perspectives).  Even if Applicant intended to claim an elongated profile when viewed from above, those having ordinary skill in the art would still find it obvious to provide such a shape for the board body, as elongation of the board body’s profile (from a top view) would provide an occupant with more space.

Regarding claim 8, the combination further teaches: wherein the first rod-end includes a locking-means (including elements 261, 281). See column 3, lines 13-29 from Lee. These elements lock by setting a desired angular position, including the angle formed by the folded position of Fig. 6. 

Regarding claim 9, the combination further teaches: wherein the elongated-profile includes a horizontal-axis relative to the floor-surface. See Fig. 1 from Lee and Fig. 12 from Mckay. 

Regarding claim 10, the combination further teaches: wherein, in the folded-position, the rod- length is parallel to the horizontal-axis. See Fig. 6 from Lee. 

Regarding claim 11, the combination further teaches: wherein in the folded-position the rod-length is locked to one of the top-surface and the bottom-surface. See Fig. 6 from Lee. The folded position is locked in the position shown in Fig. 6 via the locking means discussed with Claim 8. 

Regarding claim 14, the combination further teaches: wherein the attachment-clamp includes an adjustable-knob (see the rounded top portion of element 24, shown by Lee in Fig. 4) configured to adjust clamp.” Merriam Webster provides the following definition of knob: a rounded protuberance. The knob from Lee reads on the claimed knob at least by virtue of being in agreement with this art-recognized definition. 

Regarding claim 15, the combination further teaches: wherein the first wheel unit comprises two-wheels. See Fig. 12 from Mckay. See also the wheel unit in Fig. 6 from Lee.

Regarding claim 16, the combination further teaches: wherein the second wheel unit comprises two-wheels. See Fig. 6 from Lee.

Regarding claim 21, the combination further teaches: wherein the first rod-end is attached (at least indirectly) to the rearward board-end. See Fig. 1 from Lee. It is noted that Lee teaches this limitation inasmuch as Applicant’s own disclosure. Applicant’s specification and drawings reveal a single embodiment, where a joint (143) connects the forward board end (“the second board end”, element 118) with the rod, yielding an indirect attachment. 

Regarding claim 22, the combination further teaches: wherein the first rod-end is attached to the forward board-end. See Fig. 1 from Lee.

Regarding claim 23, the combination further teaches: wherein the first rod end is pivotally attached to the board-body by a mount extending downward from the board-body. See Fig. 6 from Lee. 

Claims 2 and 3 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and  Mckay, as applied to claim 1 above, and further in view of Nuske (US 2016/0257331).

Regarding claim 2, Lee does not explicitly discuss capabilities which would enable the rod length to be adjustable. However, based on figures (see, for example Figs. 1 and 5), those having ordinary skill in the art would understand that rod element 22 is composed of two different pieces which appear to be telescopic (though the specification is silent to the discussion of telescopic extension of the rod). Nuske teaches a relevant carriage-apparatus having a rod (400) wherein the rod length is adjustable (via telescopic parts 401, 402). See [0043].  Relevant elements are best shown in Figs. 3 and 4. Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide rod-length adjustability, as suggested by Nuske, to the combination; the motivation being: for allowing for the connection of the carriage-apparatus to frames at varying distances and heights. 

claim 3, the combination further teaches: wherein the rod is a telescopic rod. See [0043] from Nuske. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,302,558) in view of Mckay (US 9,776,069) Nuske (US 2016/0257331).

Regarding claim 17, Lee teaches: a carriage-apparatus comprising: 
a board-body (10) including an elongated profile (in a side view) having a top-surface, a bottom-surface, a forward board-end (at the front of the board) and a rearward board-end opposite the forward board end; 
a second wheel-unit (including wheels 101) fixedly attached to the bottom-surface of the board-body about the rearward board-end;
a rod length between a first rod-end (the end of rod 22 having element 221), and a second rod-end (the end proximate element 241), wherein the first rod-end is attached to one of the forward board-end and the rearward board-end; and
a shopping-cart attachment-clamp (24, 21) attached to the second rod-end (those having ordinary skill in the art would readily understand that the carriage-apparatus disclosed by Lee would be capable of attaching to conventional consumer shopping carts in the same way it attaches to a stroller; it is noted that same claims, as amended on 1/5/2020, no longer require a shopping cart).  
Relevant elements are best shown in Figs. 1 and 4.

a first wheel-unit fixedly attached to the bottom-surface of the board-body about a forward board-end (at the front of the board) 
a second wheel-unit fixedly attached to the bottom surface about the rearward board-end (at the rear of the board).
See Figs. 1, 3, and 12.
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the carriage-apparatus disclosed by Lee having another (“first”) wheel-unit fixedly attached to the bottom of the surface of the board- body about the forward board-end; the motivation being: the provision of additional wheels increases stability of the carriage-apparatus.
Additionally, though Lee teaches an elongated profile, it should be noted that Mckay also teaches an elongated profile (McKay’s profile is elongated when viewed from both the top and side perspectives).  Even if Applicant intended to claim an elongated profile when viewed from above, those having ordinary skill in the art would still find it obvious to provide such a shape for the board body, as elongation of the board body’s profile (from a top view) would provide an occupant with more space.
Lee does not explicitly discuss capabilities which would enable the rod length to be telescopic and adjustable. However, based on figures (see, for example Figs. 1 and 5), those having ordinary skill in the art would understand that rod element 22 is composed of two different pieces which appear to be telescopic/adjustable (though the specification is silent to the 
The combination further teaches: wherein the first rod-end includes a first rotatable- joint (see the joint at element 241 in Fig. 4 from Lee). 
The combination further teaches: wherein the second rod-end includes a second rotatable-joint (230; see Fig. 1 from Lee). 
The combination further teaches: wherein the first rod-end is pivotally-attached to the one of the forward board-end and the rearward board-end. See Fig. 1 from Lee. 
The combination further teaches: wherein the rod is foldable between a folded- position (Fig. 6 from Lee) and an extended-position (Fig. 1 from Lee shows one extended position, however other extended positions are enabled by changing the angle of the rod relative to the board).
The combination further teaches: wherein the first rod-end includes a locking-means (including elements 261, 281). See column 3, lines 13-29 from Lee. These elements lock by setting a desired angular position, including the angle formed by the folded position of Fig. 6. 
The combination further teaches: wherein the folded-position includes the rod-length being locked to one of the top-surface and the bottom-surface. See Fig. 6 from Lee. The folded position is locked in the position shown in Fig. 6 via the locking means discussed above. 
Merriam Webster provides the following definition of knob: a rounded protuberance. The knob from Lee reads on the claimed knob at least by virtue of being in agreement with this art-recognized definition.  
The combination further teaches: wherein the first wheel unit comprises two-wheels. See Fig. 12 from Mckay.
The combination further teaches: wherein the second wheel unit comprises two-wheels. See Fig. 6 from Lee


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 9,302,558) in view of Mckay (US 9,776,069), and Jones (US 8,029,007). 

Regarding claim 19, Lee teaches: a method of using a carriage-apparatus comprising the steps of: 
providing the carriage-apparatus for attachment to the shopping-cart, the carriage-apparatus including: 
a board-body (10) including an elongated profile (in a side view) being defined by a top-surface, a bottom-surface opposite the top-surface and relative to a floor-surface, a forward board-end (at the front of the board) and a rearward board-end opposite the forward board-end, and wherein the elongated profile is sized to receive at least one foot of a user; 
a second wheel-unit (including wheels 101) fixedly attached to the bottom-surface of the board-body about the rearward board-end, the second wheel-unit including a second at least one wheel able to rotate about a second axle; 

an attachment-clamp (24, 21) attached to the second rod-end, and wherein the attachment-clamp is configured for of attachment to a shopping cart.
Relevant elements are best shown in Figs. 1 and 4.
Lee explicitly discloses only one wheel unit, and as such, fails to disclose a first wheel-unit as claimed. Mckay teaches a carriage-apparatus capable of attachment to a shopping-cart having a body with an elongated profile, 
a first wheel-unit fixedly attached to the bottom-surface of the board-body about a forward board-end (at the front of the board), the first wheel-unit including a first at least one wheel able to rotate about a first axle; 
a second wheel-unit fixedly attached to the bottom of the surface of the board- body about the rearward board-end (at the rear of the board), the second wheel-unit including a second at least one wheel able to rotate on a second axle.
See Figs. 1, 3, and 12.
Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the carriage-apparatus disclosed by Lee having another (“first”) wheel-unit fixedly attached to the bottom of the surface of the board- body about the forward board-end, the first wheel unit including a first at least one wheel about to rotate on a first axle; the motivation being: the provision of additional wheels increases stability of the carriage-apparatus.

The combination fails to teach the step of:  attaching the carriage-apparatus to the shopping-cart via the attachment- clamp. Jones teaches a carriage apparatus which attaches to strollers, shopping carts, and other devices). Before the effective filing date of the claimed invention, it would be obvious to those having ordinary skill in the art to provide the step of attaching the carriage-apparatus to the shopping-cart via the attachment- clamp. The motivation to do so is found in column 1; lines 5-8 from Jones: “to allow additional passengers for such strollers and carts.” 
The combination further teaches the steps of: placing the at least one foot of the user on the top-surface (in column 2, lines 13-15, Lee suggests standing on the board, which requires placing a foot on the top-surface of the body-board); and 
rolling along the floor-surface alongside the shopping-cart (those having ordinary skill in the art would readily understand that the purpose of having wheels on a shopping cart or stroller is to facilitate rolling on a floor surface; wheels for rolling are a feature possessed by each of the references of the combination). 

Regarding claim 20, the combination further teaches the steps of: un-clamping the carriage-apparatus from the shopping-cart (by adjusting the length of element 21, using element .

Response to Arguments
Applicant's remarks filed 1/5/2020 have been fully considered. Applicant presents remarks regarding the claim rejections, previously applied. Amendments to the claims significantly altered the scope of the claims, which necessitated a new ground(s) of rejection. Arguments have been considered but are moot in view of the new ground(s) of rejection. Applicant's arguments were made with respect to the claims, as amended, and have been addressed as provided above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional art of record relates to auxiliary seating or standing platforms attachable to shopping carts and/or strollers and carts having features relevant to the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403.  The examiner can normally be reached on 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMA K FRICK/            Primary Examiner, Art Unit 3618